DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, 11-16 drawn to a product apparatus; classified in B01D19/0031.
II. Claim 10, drawn to a process method; classified in F25J2200/00.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as a product apparatus and heat exchange process method and for its practice. The inventions are distinct if it can be shown that either: (1) the product apparatus as claimed can be made by substantially a different process, or (2) the process method as claimed can be practiced by another heat exchanger and materially different apparatus. (MPEP § 806.05(e)). In this case; apparatus claims are related to a product such as a heat exchanger including its parts and components, and the process method claim is related to a heat exchange process. For example, the heat exchange process including the following steps: 
- crossing by the first mist of a first recovery member to recover the mist in the form of a liquid phase returned toward the lower portion, the first mist next arriving in an upper portion of the first chamber,
- removing non-vaporized liquid via at least one outlet of the second chamber, and removing third vapor via at least one outlet of the second chamber, and 
- optionally, crossing of a second recovery member, situated in the second chamber, by the second vapor and recovery of a mist contained in the second vapor.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner, Art Unit 3763

/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763